Citation Nr: 1030075	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2010, on appeal of a June 2004 rating decision of 
the Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
claim for readjudication by the RO and issuance of a supplemental 
statement of the case (SSOC).  

Prior to the May 2010 remand, the Veteran appealed a June 2009 
Board denial of his claim to the United States Court of Appeals 
for Veterans Claims (Court).  The Veteran and VA filed a Joint 
Motion for Remand with the Court.  In a December 2009 Order, the 
Court remanded the claim to the Board for compliance with the 
instructions in the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, this matter was remanded to the Board by a 
December 2009 Order requiring compliance with a Joint Motion for 
Remand.  The Joint Motion for Remand directed that the Board 
ensure compliance with VA's duty to assist by further developing 
the Veteran's claim in accordance with VA Manual M21-1MR 
IV.ii.2.C.10.n or by providing a statement of reasons and bases 
supporting the conclusion that, in light of that M21-1 provision, 
the duty to assist was fulfilled.

In May 2010, the Board remanded the claim in accordance with 
38 C.F.R. § 19.31 (2009) as new evidence (that was both relevant 
and not duplicative of the prior record) had been received and 
the Veteran had specifically requested that the agency of 
original jurisdiction (AOJ) reconsider the claim.  The RO 
subsequently issued a June 2010 SSOC continuing the denial of the 
claim.

The Board observes that M21-1MR IV.ii.2.C.10.n specifies six (6) 
steps for VA adjudicators to verify herbicide exposure on a 
factual basis in locations other than Vietnam.  These steps 
include: determining where the Veteran alleges having been 
exposed; asking for pertinent information about the timing and 
location of exposure; if the Veteran provided that information 
within 30 days, verifying that information via e-mail with the 
Compensation and Pension (C&P) Service; if the Veteran did not 
provide the information within 30 days, requesting a formal 
finding by the U.S. Army and Joint Services Records Research 
Center (JSRRC) as to whether there is sufficient information for 
verification; determining whether service connection is in order; 
and, if service connection is not in order and if JSRRC was not 
already contacted, requesting JSRRC verification of herbicide 
exposure.

In this case, after the Veteran submitted his claim in March 
2004, the RO submitted a request, via the Personnel Information 
Exchange System (PIES), to the National Personnel Records Center 
(NPRC).  The request asked the NPRC to furnish any documents 
showing whether the Veteran had been exposed to herbicides.  An 
April 2004 response via PIES indicated that no such records 
existed.  

Subsequently, the Veteran submitted additional information about 
his alleged exposure, including approximate dates (October 1968 
through May 1970), location (Naha Port, Ten Gan Pier, and White 
Beach in Okinawa), and nature of the alleged exposure (spraying 
herbicides around camp, unloading vehicles that had been sprayed 
with herbicides, and moving large canisters full of Agent 
Orange).  However, the record does not reflect that the RO or 
the AMC took any steps to further corroborate this information 
with the C&P Service or with JSRRC.

Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board also observes that the last VA treatment records 
within the claims file are dated March 2006.  While this case is 
in remand status, the RO must take steps to gather any 
additional, pertinent records of VA treatment. 

Accordingly, the case is REMANDED for the following action:

1. The RO must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not 
limited to, any additional records of VA 
medical treatment after March 2006.  The 
Veteran must be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO must then 
obtain these records and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding 
medical records.

2.  The RO must then, using the additional 
information provided by the Veteran (as 
detailed above and throughout the claims 
file) about his alleged exposure to Agent 
Orange, attempt to verify that 
information, pursuant to the steps noted 
in the M21-1MR IV.ii.2.C.10.n, by 
furnishing his detailed description of 
exposure to the C&P Service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE and/or by 
sending a request to JSRRC.  

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Veteran's claim.  The Veteran and his 
representative must be provided an SSOC.  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


